Citation Nr: 1522126	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO referred to an August 2010 rating decision as the claim on appeal, noting that the prior July 2008 rating decision was final.  However, the Veteran submitted a timely notice of disagreement as to the July 2008 rating decision in May 2009.  Thus, the July 2008 rating decision is on appeal to the Board and finality need not be addressed.  

The Veteran appeared at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The record was held open for 60 days to allow the Veteran and his representative the opportunity to submit additional evidence.  The Veteran submitted additional evidence, with a waiver of consideration of that evidence by the RO, in April and March 2015.  

The claim on appeal was previously characterized as entitlement to service connection for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with anxiety disorder.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his psychiatric condition to in-service stressors, involving exposure to mortar and small arms fire attacks.  The RO has conceded the claimed stressors; however the medical evidence of record includes both positive and negative opinions.  

The Veteran was afforded a VA examination in May 2010.  Based on the Veteran's reported symptoms, the VA examiner concluded that he did not meet the criteria for a PTSD diagnosis.  Instead, the examiner provided a diagnosis of anxiety disorder and concluded that it is less likely as not caused by or the result of any military stressors.  The rationale provided is inadequate.  As a basis for the negative opinion, the examiner referred to invalid results of objective testing and over endorsement of PTSD symptoms as the reason a diagnosis of PTSD was not appropriate.  The examiner did not give any opinion as to the etiology of the diagnosed anxiety disorder.  

Records recently submitted by the Veteran are in contrast to the VA examiner's opinion.  In a March 2015 letter, Dr. C.C., a private psychiatrist who treated the Veteran from May to August 2009, indicates that the Veteran meets the criteria for PTSD according to both the DSM-IV-TR and DSM V.  Dr. C.C. also opines that it is more likely than not that the Veteran PTSD is caused by the various circumstances and events he experienced while serving in Vietnam.  A September 2007 letter from L.B., a private mental health counselor, concludes that the Veteran's anxiety disorder is "most likely rooted in his combat experience during the Vietnam War."  A March 2010 statement from D.K., LCSW, also diagnosed PTSD, based in part on the Veteran's service with the 11 Armored Calvary.  In March 2012, D.K. continued the PTSD diagnosis.  

None of the recently submitted positive opinions identifies the basis for the PTSD diagnosis.  Although stressors have been conceded, the VA examiner specifically noted that the objective testing yielded invalid results.  There is no indication whether the providers who offered the positive opinions conducted any testing.  

Given the conflicting evidence, a new examination is necessary to clarify whether the Veteran meets the criteria for PTSD according to the DSM-IV and to determine whether any diagnosed psychiatric condition is related to his military stressors.

On remand, the Veteran's outstanding treatment records should also be obtained.  At the March 2015 hearing, the Veteran testified that he is receiving ongoing treatment at a Vet Center.  These records have not been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding treatment records should be obtained and associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for any acquired psychiatric disorder, to include records from the Vet Center.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders. The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.  The requested opinion should take into consideration the Veteran's own assertions and all relevant medical evidence, including the opinion provided by Dr. C.C.

If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.  

In providing an opinion, the examiner should address the May 2010 VA examiner's notation of invalid testing; and the opinions provided by L.B., C.C., and D.K.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The Veteran should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




